DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because Drawings are other than black and white line drawings.  Specifically, figures 1-40 have gray lines and/or dots.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Regarding claims 1, 4, 5, 7, 8, 11, 12, 14 and 15, these claims recite the relative term “maximum value” without defining how to ascertain the requisite maximum.  Examiner suggests explicitly reciting what values are being compared to determine a maximum.
Regarding claim 5, the elements “a signal”, “a self-interference (SI) signal”, “a beam direction” and “a weight” are unclear as to whether they are the same or different that the previous occurrences of the same terms. Claim 12 has the same confusing terms.
Regarding claim 12, the dependency appears to contain a typographical error.  It has been interpreted to depend from claim 10 to parallel the method claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the beam direction” and “the weight" in lines 8 and 10.  It is unclear which direction and weight these terms are referring to.
Claim 7 recites the limitation "the 1 beam direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to signal per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0174522 (hererinafter Santhanam) in view of US 9,379,806 (hererinafter Mandell) and 2013/0136110 (hereinafter Yamamoto).
Regarding claims 1, 8, 14 and 15, Santhanam teaches a medium / apparatus / device / method of transmitting and receiving signals by a transmission device in a wireless communication system, the method comprising: receiving a reference signal (RS) using a received beam in a first array ([0131]: details when receiving various signals from the base station… reference signals); measuring a maximum value of an interference signal based on the RS ([0131]: details determined to have… highest signal-to-interference-plus-noise ratio, as interference signal).  
Santhanam does not explicitly teach determining a beam direction and a weight of the received beam based on the maximum value of the interference signal, wherein the interference signal is measured within a predetermined weight range.
However, Mandell teaches determining a beam direction and a weight of the received beam based on the maximum value of the interference signal (col. 11, ll. 20-41; col. 17, ll. 44-50: details determining a direction to modify the values of the beam weight parameters based on the calculated output value;  the transmission requirements may specify interference zones to have a maximum power density (W/m2) as opposed to a maximum EIRP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Santhanam to incorporate the teachings of Mandell and include determining a beam direction and a weight of the received beam based on the maximum value of the interference signal of Mandell with Santhanam.  Doing so would produce desired output (Mandell, at col. 1, ll. 32-39).
Moreover, Yamamoto teaches wherein the interference signal is measured within a predetermined weight range ([0105]: details the ranges of power measurement results and weights associated with each range are predetermined and stored in, for example, the weight table 4014… base station 1201-H multiplies the number of terminals for each range by the weight associated with the range, sums up the results of multiplications for all the ranges, and obtains a total value of the cost functions (an indicator of an amount of interference experienced by terminals)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Santhanam to incorporate the teachings of Yamamoto and include wherein the interference signal is measured within a predetermined weight range of Yamamoto with Santhanam.  Doing so would avoid interference (Yamamoto, at [0042]).

Regarding claims 2 and 9, Santhanam does not explicitly teach wherein the predetermined weight range is generated in a form of table information, wherein the table information includes at least one of a weight index, a difference value between a main lobe peak level and a sidelobe peak level, a half-power beam width (HPBW), or a weight coefficient to be applied to each antenna element, and wherein the difference value between the main lobe peak level and the sidelobe peak level is mapped to the weight index in one-to-one correspondence.
However, Yamamoto teaches wherein the predetermined weight range is generated in a form of table information (FIG. 9; [0105]: details the weight table 4014), wherein the table information includes at least one of a weight index, a difference value between a main lobe peak level and a sidelobe peak level, a half-power beam width (HPBW), or a weight coefficient to be applied to each antenna element (FIG. 9; [0105]: details WEIGHT 1.0, 0.5, 0.2…, as weight index), and wherein the difference value between the main lobe peak level and the sidelobe peak level is mapped to the weight index in one-to-one correspondence (This wherein clause as no patentable weight because the difference value may not be in the table information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Santhanam to incorporate the teachings of Yamamoto and include wherein the predetermined weight range is generated in a form of table information, wherein the table information includes at least one of a weight index, a difference value between a main lobe peak level and a sidelobe peak level, a half-power beam width (HPBW), or a weight coefficient to be applied to each antenna element, and wherein the difference value between the main lobe peak level and the sidelobe peak level is mapped to the weight index in one-to-one correspondence of Yamamoto with Santhanam.  Doing so would avoid interference (Yamamoto, at [0042]).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam in view of Mandell and Yamamoto as applied to claim 1 or 8 above, and further in view of US 2022/0022206 (hereinafter Ibrahim).
Regarding claims 3 and 10, Santhanam does not explicitly teach wherein the interference signal includes a self-interference (SI) signal and a cross-link interference (CLI) signal.  
However, Ibrahim teaches wherein the interference signal includes a self-interference (SI) signal and a cross-link interference (CLI) signal ([0062]: details a BS and/or a UE may experience self-interference (SI) as a result of UL transmissions interfering with DL transmissions and vice versa… the BS and/or UE may experience cross-link interference (CLI) as a result of transmissions by another BS and/or UE interfering with reception by the BS and/or the UE).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Santhanam to incorporate the teachings of Ibrahim and include wherein the interference signal includes a self-interference (SI) signal and a cross-link interference (CLI) signal of Ibrahim with Santhanam.  Doing so would improve network performance (Ibrahim, at [0064]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam in view of Mandell and Yamamoto as applied to claim 1 or 8 above, and further in view of US 2005/0206564 (hereinafter Mao).
Regarding claims 4 and 11, Santhanam does not explicitly teach further comprising setting an initial beam weight and an initial beam direction, wherein the maximum value of the interference signal is measured based on the initial beam weight and the initial beam direction.  
However, Mao teaches setting an initial beam weight and an initial beam direction ([0020][0026]: details set of pre-calculated weights; pre-set look directions), wherein the maximum value of the interference signal is measured based on the initial beam weight and the initial beam direction ([0008]: details yields maximum SINR).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Santhanam to incorporate the teachings of Mao and include setting an initial beam weight and an initial beam direction, wherein the maximum value of the interference signal is measured based on the initial beam weight and the initial beam direction of Mao with Santhanam.  Doing so would improve system performance (Mao, at [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 2020/0396621) details over-the-air interference coordination among base stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASPER KWOH/           Patent Examiner, Art Unit 2415